       Case 2:20-cv-01005-EEF-MBN Document 9 Filed 05/11/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


PATRICIA JACKSON                                             *       CIVIL ACTION
                                                             *
VERSUS                                                       *       NO. 20-1005
                                                             *
AVONDALE INDUSTRIES INC. ET AL                               *       SECTION “L” (5)



                                     ORDER & REASONS

       Pending before the Court is Plaintiff’s Motion to Remand, R. Doc. 7. Defendants have

not filed an opposition and have filed a Motion to Withdraw the Notice of Removal. R. Doc. 8.

Having considered the parties’ arguments and the applicable law, the Court now rules as follows.

I.     BACKGROUND

       This case arises out of Plaintiff Patricia Jackson’s diagnosis with malignant mesothelioma,

which she contends was caused by exposure to asbestos products while employed by Avondale

Shipyard. R. Doc. 7-1 at 4. Plaintiff also contends she was exposed to asbestos fibers located on

her father’s work clothing while he was employed by Avondale. R. Doc. 7-1 at 4. The case was

removed to federal court on March 25, 2020 by Defendants Huntington Ingalls Incorporated (f/k/a

Northrop Grumman Ship Systems, Inc., f/k/a Northrop Grumman Shipbuilding, Inc., and f/k/a

Avondale Industries, Inc.), Albert L. Bossier, Jr., and Lamorak Insurance Company (collectively ,

“the Avondale Defendants”), following the United States Court of Appeals for the Fifth Circuit’s

decision in Latiolais v. Huntington Ingalls, Inc., which held that removal under section 1442(a) is

appropriate when a defendant shows “(1) it has asserted a colorable federal defense, (2) it is a

“person” within the meaning of the statute, (3) that has acted pursuant to a federal officer’s

directions, and (4) the charged conduct is connected or associated with an act pursuant to a federal

                                                 1
          Case 2:20-cv-01005-EEF-MBN Document 9 Filed 05/11/20 Page 2 of 3



officer’s directions.” 951 F.3d 286, 296 (5th Cir. 2020). Essentially, the Avondale Defendants

premise removal on the allegation that Plaintiff’s claims stem from actions taken by Avondale at

the direction of a federal officer—namely, the construction of ships for the United States Navy

and the United States Maritime Administration. R. Doc. 1 at 5.


    II.        PENDING MOTION

           Plaintiff timely filed a motion to remand the case. R. Doc. 7. As a threshold matter, Plaintiff

explains that remand is necessary because “she has since resolved her claims against Avondale

Interests.” R. Doc. 7-1. Because no other defendant removed the case, joined in the removal, or

claims to fall within the ambit of federal officer jurisdiction, and because diversity jurisdiction is

lacking, Plaintiff asserts “this case has now undeniably been withdrawn from the ambit of the

federal officer removal statute.” R. Doc. 7-1 at 2. Plaintiff also challenges the timeliness of the

removal and the merits of the argument regarding subject matter jurisdiction. The Avondale

Defendants do not oppose the motion and filed a Motion to Withdraw the Notice of Removal

explaining that Plaintiff had settled her claims with them. R. Doc. 8.


    III.       LAW & DISCUSSION

           “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994). This Court “may not exercise that jurisdiction absent a

statutory basis.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). Because

removal jurisdiction “raises significant federalism concerns,” Willy v. Coastal Corp., 855 F.2d

1160, 1164 (5th Cir. 1988), it is strictly construed and doubts regarding removal jurisdiction should

be resolved against federal jurisdiction, Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir.

2000).


                                                      2
         Case 2:20-cv-01005-EEF-MBN Document 9 Filed 05/11/20 Page 3 of 3



         A defendant may remove a civil action filed in state court if a federal court would have had

original jurisdiction over the issue. 28 U.S.C. § 1441(a). A federal court has original jurisdiction

over cases presenting federal questions and those involving complete diversity of citizenship

among the parties where the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).

Additionally, 28 U.S.C. § 1442 permits federal officers to “remove a case even if no federal

question is raised in the well-pleaded complaint, so long as the officer asserts a federal defense in

the response.” Latiolais, 951 F.3d at 290.

         The Court need not reach the procedural validity or the merits of the Avondale Defendants’

notice of removal, as it finds that remand is warranted simply because Plaintiff has settled with the

removing defendants and because no claimed basis for removal jurisdiction exists with respect to

the remaining defendants.

   IV.      CONCLUSION

         Based on the foregoing,

         IT IS ORDERED that Plaintiff’s Motion to Remand, R. Doc. 7, and Defendant’s Motion

to Withdraw Notice of Removal, R. Doc. 8, are GRANTED.

         IT IS FURTHER ORDERED that this matter be REMANDED to Civil District Court

for the Parish of Orleans, State of Louisiana.

         New Orleans, Louisiana this 8th day of May, 2020.




                                                                ____________________
                                                                     Eldon E. Fallon
                                                               United States District Judge




                                                  3
